Title: To Thomas Jefferson from John Vaughan, 29 May 1804
From: Vaughan, John
To: Jefferson, Thomas


          
            Dear sir,
            Philada: May 29. 1804
          
          I received the Certificates safe, & have subscribed for 3 Copies of the Transactions, which I send by Mr Peale, who with Dr Collin, Dr Fothergill, The famous Mr Humbold of the Berlin Acady. who has been so long travelling in South Ama. & his two Companions of his travels, Mr Bonpard a french gentleman & a Spaniard, leave this place tomorrow for Baltimore & Washington—The latter three are on their way to Europe in order to give publicity to their observations & the results of their travels—
          The Counsellors & officers of the society are now, (for the first time) regularly organised, & it rests with them to suggest objects for premiums, & to them are in the first instance referred all papers from candidates for premiums—Two objects are proposed by them first to select a number of objects which can come within the Magellanic Class, of which several are yet unbestowed, The second, a Class of premiums, which do not come within that Class—Committees are appointed which are expected to report on the 4th fryday in June in a partial manner—& finally on the 3d fryday in July, I take the liberty of mentioning this & joining to it (in common with our associates) my wishes that you will assist us with your suggestions on the subjects; as the usefulness of the Society may be much extended, by attention to this important object—It will have its advantage, even if the public mind is turned towards the desiderata pointed out, should they even prefer patents to premiums
          Dr James informs me there has been receivd a portion of 20 to 30 lbs Gold at the Mint from North Carolina—which is remarkably pure. If when I see Mr Richardson the Assayor, I find that any important observations are attached to it I shall do myself the pleasure of Communicating them
          I remain with respect, D Sir Your obt. Serv
          
            Jn Vaughan
          
        